DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-15 in the reply filed on 06/23/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11, the applicant claims a poly(chlorotrifluorethylene-co-vinylidene fluoride) copolymer wherein the copolymer comprises from about 0 to about 5 wt% vinylidene fluoride, based on the total weight of the copolymer. The range, that encompasses 0 wt%, for the amount of vinylidene fluoride in the copolymer would result in the copolymer not containing vinylidene fluoride, thus the polymer would no longer be the P(CTFE-co-VDF) copolymer that is required for the invention. Thus, the applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2019/0002656, hereinafter “Liu”). 
In regard to claim 11, Liu discloses a film for packaging a pharmaceutical active agent-containing product that includes a product-contacting sealing layer that does not scalp the pharmaceutical active product [abstract]. The product contacting layer includes at least 90 wt% of a CTFE-VDF copolymer [abstract]. The copolymer comprises about 0.1 mol% to 20 mol% vinylidene fluoride units based on the total weight of the copolymer [0009]. A pharmaceutical active agent containing product is a transdermal patch that comprises a release liner [0085]. The examiner considers the whole pharmaceutical packaged product to be a transdermal drug delivery device. Thus, a drug is located between the CTFE-VDF copolymer and the release liner of the transdermal patch. 
In regard to claims 12-13, Liu discloses that the layer comprising CTFE-VDF copolymer comprises a barrier layer [0038]. The barrier layer comprises a polyacrylonitrile, polyester, or a foil [0040]. The barrier layer can be coextruded or laminated [0062]. 
In regard to claim 14, Liu disclose that the pharmaceutical active agent is dispersed in a matrix [0085]. Liu discloses that the release liner (second layer) is in direct contact with the pharmaceutical active agent and during shipping or storing the matrix comprising the pharmaceutical active agent comes into direct contact with the sealing layer (layer of CTFE-VDF) [0085]. Thus, the pharmaceutical active agent dispersed in a matrix comes into direct contact with both the layer of CTFE-VDF and the second layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0002656, hereinafter “Liu”). 
In regard to claim 15, Liu discloses a transdermal drug delivery device as previously discussed. Liu is silent with regard to the material used for the release liner (second layer). 
Liu discloses that CTFE-VDF copolymer are fluoropolymer that form non-stick surfaces [0050]. CTFE-VDF copolymers are not anti-scalping with regard to pharmacological agents and is resistant to migration of nicotine [0024-0025]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a layer containing CFTE-VDF copolymer as the release liner of the transdermal patch of Liu motivated by the expectation of forming a release liner that does not adhere to the matrix comprising the pharmaceutical active agent and prevents the migration of the pharmacological agent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782